U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q Mark One [ X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended March 31, 2009 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-52140 Coloured (US) Inc. (Name of small business issuer in its charter) Nevada (State or other jurisdiction of incorporation or organization) n/a (I.R.S. Employer Identification No.) Suite 3.19, 130 Shaftesbury Avenue London, England WID SEU (Address of principal executive offices) +44 (0) 20 7031 1189 (Issuer’s telephone number) n/a (Address of prior principal executive offices if changed from last filing) Securities registered pursuant to Section 12(b) of the Act: Name of each exchange on which registered: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 (Title of Class) with a copy to:Diane D. DalmyAttorney at Law8965 W. Cornell PlaceLakewood, Colorado 80227(Telephone) 303.985.9324(Fax) 303.988.6954 Indicate by checkmark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
